Dissenting Opinion by
President Judge James S. Bowman,
filed December 29, 1970: •
In excusing appellant from strict compliance with the provisions of the statute in question, the majority *42opinion declares the factual situation in the present case to be a classic one calling for use of the Court’s interpretive powers in making a just and proper determination. However, rather than interpreting the statute, the majority simply concludes that the purpose of the statute was fulfilled in that interested parties had timely notice of the appeal “albeit [in] irregular fashion”.
We can only conclude from this pronouncement that so long as timely notice of appeal in some fashion is given to interested parties an appellant may safely ignore timely compliance with other provisions of the statute affording the right of appeal. In our opinion, such a conclusion is contrary to the well-established decisional law requiring strict compliance with statutory provisions for appeal. Kravitz v. Zoning Board of Adjustment, 415 Pa. 97, 202 A. 2d 64 (1964) ; Blank v. Zoning Board of Adjustment, 390 Pa. 636, 136 A. 2d 695 (1957).
Furthermore, in our opinion, the facts of this case are by no means classic if the majority uses this word to mean one wherein an appellant, through no fault of Iiis own or of his counsel, is effectively denied his right of appeal through fraud or negligent conduct on the part of a responsible court official.
On July 9, 1969, the Philadelphia Zoning Board of Adjustment gave notice of its decision refusing appellant’s application for a variance.
On July 30, 1969, appellant’s counsel appeared in the Office of the Prothontary of the Court of Common Pleas of Philadelphia County. Although the record does not disclose exactly what transpired that day, it is undisputed that at the behest of appellant’s counsel a writ of certiorari directed to the Board issued out of the court. The majority states that appellant’s counsel “filed” such a writ. We find no support in the record for this statement nor authority for a practice by *43which counsel files a writ of certiorari in the same court out of which it purportedly issues.
On August 9, 1969, by telephone, an employee of the Board called to the attention of appellant’s counsel ■that a petition for allowance of an appeal had not been filed incident to the issuance of the writ of certiorari. Appellant asserts he was on vacation at this time and he was assured by the caller that the petition could be filed when he returned in late August.
On August 28, 1969 (fifty days after the Board decision sought to be reviewed), appellant filed such a petition, having been advised in the meantime that the Oity Solicitor’s Office intended to file a motion to quash the appeal.
From this record, upon a “facts of life” doctrine of a practice prevailing in Philadelphia surrounding the application for and issuance of writs of certiorari, the majority concluded that because a writ issued the appeal was timely taken. We are told that Philadelphia courts never review petitions of writs of certiorari in zoning appeals and that such writs issue as a matter of course. Accepting these facts of life, the difficulty with the majority opinion is that they are not the essential facts of this Case. Absent a petition seeking a writ, the court had nothing before it upon which it could exercise its discretionary power, perfunctorily or otherwise.
Whatever errors surrounded the issuance of the writ absent a filed petition seeking such a writ, its issuance cannot be considered in itself, as an appeal. The controlling ordinance plainly requires a petition to be filed within thirty days specifying the grounds for appeal. The court may allow a writ of certiorari only upon presentation of this document and it is the one to be employed to effect the appeal. It is not merely a procedural requirement but upon its timely filing rests the jurisdiction of the court.
*44Nor is appellant’s reliance npon the assurance of a clerk in the Board’s office well placed. Rather, it is largely an attempt by appellant’s counsel to visit Ms own shortcomings npon a Board clerk who initated a telephone call to appellant’s counsel simply to advise him that the required petition had not been filed incident to the issuance of the writ. This event occurred several days prior to the expiration of the thirty day appeal period and afforded appellant an opportunity to timely correct the deficiency. Despite the clarity of the ordinance and the forewarning that the required petition had not been filed, appellant chose to ignore them and rely instead upon an assurance that a petition could be later filed and thereby pursue his vacation plans. This assurance came not from an officer of the court nor an officer of the Board but from an unidentified clerk of the Board.
These circumstances are neither similar to nor of such extraordinary nature as those which have impelled our courts in a rare few cases to graft an exception to the otherwise well-established rule requiring strict compliance with statutory provisions for appeal. For example, in Nixon v. Nixon, 329 Pa. 256, 198 A. 154 (1938), cited by appellant as supporting his position, a late filing of an appeal was allowed where the appellant had not been given proper notice of a court order from which an appeal would lie, thus effectively denying his right of appeal without fault on his part.
Even if one could characterize the act of the Court official or clerk in issuing the writ in this case as wrongful or negligent, there is not the slightest suggestion in the record that such act in any way misled or deceived appellant’s counsel in believing that he had properly effected an appeal. Appellant’s counsel was not in any way prevented from effecting the appeal, he simply ignored the statute affording the very right of appeal which he attempted to exercise. See Wise v. *45Cambridge Springs Boro., 262 Pa. 139, 104 A. 2d 863 (1918).
A recent pronouncement of the Supreme Court on this subject is found in Commonwealth v. Phila. Eagles, Inc., 437 Pa. 25, 261 A. 2d 309 (1970), involving the timely entry of sufficient security incident to perfecting a tax appeal under Section 1104 of The Fiscal Code. In that case defendant attempted to raise an estoppel against the Commonwealth based upon certain statements made by state officials upon which he purportedly relied. In affirming the lower court’s order quashing the appeal the court said at page 29: [Wjhere a statute prescribes a set period for the filing of security, we are not permitted to analyze the conduct of the parties in order to determine whether that period should be extended. The only proper reliance in such a situation is upon the statutory wording, and one party acts at its peril if it places its reliance on the actions or words of anyone or anything else.
While the Eagles case deals with perfecting an appeal as distinguished from effecting an appeal in the first instance, its holding discloses that the Supreme Court of Pennsylvania continues to insist upon strict compliance with statutory provisions for appeal.
For the foregoing reasons we would affirm the order of the Court below.
Judge Roy Wilkinson, Jrv and Judge Glenn E. Mencer join in this dissenting opinion.